Citation Nr: 0006451	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to nonservice-connected pension benefits.

This case was originally before the Board in September 1999, 
at which time it remanded the case back to the RO for 
additional evidentiary development.


REMAND

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81  (1990).  A claim for 
pension is well-grounded if there is evidence that: (1) the 
veteran had active military service of 90 days or more with 
at least 1 day being during a period of war (or discharge or 
release from service during a period of war for a service-
connected disability); (2) the veteran has income which does 
not exceed the statutory limit; and (3) the veteran has 
permanent and total disability productive of unemployability.  
38 C.F.R. §§ 3.3, 3.314  (1999); see Vargas-Gonzalez v. West, 
12 Vet. App. 321  (1999).

As stated above, this case was originally before the Board in 
September 1999.  At that time, the Board found the claim 
well-grounded, but also found that additional action was 
required at the RO level in order to assure the veteran of 
full due process and to fulfill its duty to assist the 
veteran with the development of his claim.

Specifically, the Board recognized that the veteran had 
submitted additional medical evidence that had not been 
reviewed by the RO, namely records associated with his Social 
Security Administration (SSA) disability benefits file.  It 
also recognized that the veteran had not been examined by VA 
in order to ascertain the nature and severity of his 
disabilities for VA pension purposes.  Although VA 
examination had been scheduled and he failed to report for 
it, the veteran indicated that he was incarcerated in prison.  
He stated a desire to appear for said examination, but was 
unable to do so.  Overall, the Board determined that a remand 
was necessary so that the RO could review the new medical 
evidence and schedule the veteran for physical examination, 
or document its attempts to do so.

The Board conceded that providing VA examinations to veterans 
incarcerated in prison may be difficult and, in some 
circumstances, virtually impossible.  However, it reminded 
the RO that the United States Court of Appeals for Veterans 
Claims held that "those who adjudicate claims of 
incarcerated veterans [must] be certain that they tailor 
their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and consideration given to their fellow veterans."  Bolton 
v. Brown, 8 Vet. App. 185, 191  (1995) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 193  (1991).  In Bolton, the 
Court remanded a case involving an incarcerated veteran who 
failed to appear for VA examination because the claims file 
contained no information concerning the efforts expended by 
the RO to perform the examination, such as an attempt to 
secure a fee-based physician to conduct the examination.  Id.

In light of Bolton, the Board, in its remand instructions, 
specifically requested that, if scheduling the veteran for VA 
examination was not possible, the RO must document in the 
claims file its efforts to have the veteran examined despite 
his incarceration, such as attempting to secure a fee-based 
physician as per Bolton.

The claims file shows that the RO considered the SSA records 
and rendered a Supplemental Statement of the Case.  However, 
in regard to providing the veteran with a physical 
examination, it merely scheduled the veteran for another VA 
examination at the VA Medical Center (VAMC) in Birmingham, 
Alabama.  The veteran was not able to attend this 
examination, an outcome which was obvious given his inability 
to attend a prior scheduled examination at the VAMC due to 
incarceration.  His inability to attend an examination at a 
VAMC was the reason this case was remanded in the first 
instance in September 1999.

The claims file contains no documentation of any other 
efforts undertaken by the RO to accommodate the veteran's 
incarceration, including, but not limited to, attempting to 
secure an outside, fee-based physician to conduct the 
examination as per Bolton, supra.  In a February 2000 letter, 
the veteran reiterated that he was still incarcerated in 
prison and that he still wanted to appear for VA examination 
of his disabilities.

In light of the above, the Board is of the opinion that 
further development of this case is still necessary prior to 
appellate review.  38 C.F.R. § 19.9  (1999).  In Stegall v. 
West, 11 Vet. App. 268  (1998), the Court held that a remand 
is necessary when the directives of a prior remand are not 
followed.  Stegall, 11 Vet. App. at 270.

Accordingly, the case is again REMANDED to the RO for the 
following:

	1.  The RO should document in the claims 
folder its efforts to provide the veteran 
with medical examination of his 
disabilities for VA pension purposes, 
including attempts to secure a fee-based 
physician to conduct said examination.

	2.  If examination of the veteran's 
disabilities is possible, then general 
medical examination and any other 
necessary special examinations (e.g. 
gastrointestinal, orthopedic) should be 
accomplished with the goal of determining 
whether the veteran is permanently and 
totally disabled for VA pension purposes.  
The severity of any and all disabilities, 
including a hiatal hernia and 
osteoarthritis of the neck, back, elbows, 
and knees, should be described and test 
results provided in order that they may 
be properly rated by the RO under the 
pertinent diagnostic codes of the 
Schedule for Rating Disabilities, 
38 C.F.R. § Part 4  (1999).  Functional 
impairment of the musculoskeletal 
disorders, such as pain on motion, 
weakness, incoordination, or excess 
fatigability, should be considered and 
discussed, pursuant to DeLuca v. Brown, 8 
Vet. App. 202  (1995).  The examiner 
should make determinations as to the 
permanency of any found disabilities and 
their effect on the veteran's ability to 
obtain and maintain gainful employment.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
must provide a comprehensive report 
containing full rationale for all 
opinions expressed.  All appropriate 
tests should be conducted and all 
findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
concise, and legible manner in the 
examination report.

	3.  Thereafter, the RO should review all 
of the evidence in reference to the 
veteran's claim for entitlement to a 
permanent and total disability rating for 
pension purposes, to determine if any 
change in its prior decision is warranted 
by the new evidence.

4.  If the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be furnished to the 
veteran and his representative containing 
an explanation of the RO's latest 
decision, providing any additional laws 
and regulations, and noting all newly 
added evidence.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



